PER CURIAM.
| tPursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel (“ODC”) has filed a petition seeking the imposition of reciprocal discipline against respondent, Quenton I. White, an attorney licensed to practice law in .the States of Louisiana, and Tennessee, based upon an interim suspension imposed by the Supreme Court of Tennessee.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On February 9, 2016, the Supreme Court of Tennessee issued an order immediately suspending respondent’s license to practice law pending a final determination of disciplinary proceedings against him. In its order, the Tennessee court concluded that respondent' had engaged in professional misconduct demonstrating that he poses a significant threat of harm to the public, based upon evidence that he had misappropriated funds.
After receiving notice of the order of temporary suspension, the ODC filed' a motion to initiate reciprocal discipline proceedings ■ in Louisiana, pursuant to Supreme Court Rule XIX, § 21. A certified copy of the decision arid order of the Supreme Court of Tennessee wa's attached to the motion. On March 4, 2016, this court rendered an order giving respondent thirty days to demonstrate why the imposition of identical discipline in this state would be unwarranted. Respondent failed to file any response in this court. -
^DISCUSSION
Based upon evidence, that respondent misappropriated funds, the Supreme Court of Tennessee has suspended him from the practice of -law in that state *1184pending further proceedings. The imposition of identical discipline in Louisiana is clearly appropriate, and there is no suggestion otherwise upon the face of the record. Accordingly, we will impose the same discipline against respondent as was imposed in Tennessee.
DECREE
Considering the Petition to Initiate Reciprocal Discipline Proceedings filed by the Office of Disciplinary Counsel and the record filed' herein, it is ordered that respondent, Quenton I. White, also known as Q. Irwin White, Louisiana Bar Roll number 17426, be and he hereby is suspended from the practice of law on an interim basis, pending further orders of this court.